January 28, 1993
                    [Not for Publication]

                United States Court of Appeals
                    For the First Circuit
                                         

No. 92-1448

                        UNITED STATES,
                          Appellee,

                              v.

                    ALEXANDER C. NAZZARO,
                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Walter Jay Skinner, U.S. District Judge]
                                                     

                                         

                            Before

                   Torruella, Circuit Judge,
                                           
                Brown,* Senior Circuit Judge,
                                            
                  and Stahl, Circuit Judge.
                                          
                                         

Elliot M. Weinstein for appellant.
                   
Sharen  Litwin, Assistant  United States  Attorney, with  whom  A.
                                                                  
John Pappalardo, United States Attorney, was on brief for appellee.
           
                                         

                                         

                 
*Of the Fifth Circuit, sitting by designation.  Judge Brown heard oral
argument in this  matter, and participated in the  semble, but did not
participate  in the drafting or  the issuance of  the panel's opinion.
The remaining two panelists  therefore issue this opinion pursuant  to
28 U.S.C.   46(d).

        STAHL, Circuit Judge.   Defendant-appellant Alexander
                            

C. Nazzaro challenges his  conviction for violating 18 U.S.C.

   922(g)(1), which makes it unlawful for any person "who has

been  convicted  in  any  court  of  a  crime  punishable  by

imprisonment for a  term exceeding one  year . .  . to . .  .

possess in or affecting commerce, any firearm or ammunition .

. .  "   Although  we affirm  the conviction,  we  do so  for

reasons different from those asserted by the district court.

                              I.

                      Prior Proceedings
                                       

        The relevant facts  of this case are undisputed.   On

March 12,  1990, agents from  the Federal Bureau  of Alcohol,

Tobacco and  Firearms (BATF), Massachusetts State  Police and

Barnstable  (Mass.)  Police  Department  executed  a  federal

search  warrant at  the Hyannis  home of  defendant's mother,

where defendant resided. The search yielded five firearms.1

        Nazzaro's subsequent indictment was predicated on the

following Massachusetts state court convictions, all of which

were punishable by imprisonment for more than one year:

        1.   Assault  and  battery;  Chelsea District  Court;
        February 1977;

        2.   Rape  and assault  and battery with  a dangerous
        weapon; Suffolk Superior Court; December 1977;

                    

1.  The firearms at  issue were two shotguns, two  rifles and
one pistol.

                             -2-
                              2

        3.   Assault  and  battery;  Essex   Superior  Court;
October      1978.2

          The  case was submitted to  a bench trial, prior to

which both sides stipulated  to defendant's possession of the

five  firearms listed  in  the indictment  and  to his  prior

convictions.    In  addition,  the  parties  stipulated  that

Nazzaro, at  the  time  of  his  arrest,  possessed  a  valid

Massachusetts  Firearms Identification  Card (FID),  by which

the Commonwealth authorized  him to possess  in his home  the

firearms at issue.  See Mass. Gen. L. ch. 140,   129B.3
                       

        Thus,  the sole issue before the  trial judge was the

efficacy  of Nazzaro's  defense,  in which  he sought  refuge

                    

2.  Under Massachusetts law, only the December 1977, rape and
assault  and battery  with a  dangerous weapon  convictions--
number two,  above--are considered felonies.   See Mass. Gen.
                                                  
L. ch.  265,   13A; Mass.  Gen. L. ch.  274,   1.   While the
other convictions  are misdemeanors under  Massachusetts law,
18 U.S.C.    921(a)(20)(B) provides that  a state misdemeanor
is considered a  "crime punishable by imprisonment for a term
exceeding  one year"  if it  is punishable  by more  than two
years  imprisonment.   Under Massachusetts  law, assault  and
battery is punishable  by a maximum term of two  and one half
years, thus  bringing the  two state misdemeanors  within the
purview of section 922(g)(1).

3.  Nazzaro received his FID in October 1977, after his first
misdemeanor conviction, but prior to his  felony convictions.
Under  Mass.  Gen.  L.  ch.  140,     129B,  the  misdemeanor
conviction had no legal  effect on his ability to  obtain the
FID, but it could have been revoked by the issuing authority-
-the   Barnstable   Police   Department--after   the   felony
convictions. For  reasons unknown, however,  revocation never
occurred.   In addition, the  same statute prohibits  a felon
from  obtaining  a FID  within  five years  of  conviction or
release  from jail.  There  is no dispute  that the five-year
firearm  proscription had  expired by  the time  of Nazzaro's
federal arrest and prosecution.

                             -3-
                              3

under the portion  of 18 U.S.C.    921(a)(20) which  provides

that:

             Any   conviction  which   has  been
             expunged, or set aside or for which
             a person has  been pardoned or  has
             had civil rights restored shall not
             be  considered   a  conviction  for
             purposes  of  this chapter,  unless
             such   pardon,    expungement,   or
             restoration    of   civil    rights
             expressly provides  that the person
             may  not ship,  transport, possess,
             or receive firearms.

Nazzaro argued that the provisions of Mass Gen. L. ch. 140,  

129B which allow a convicted felon to obtain a FID five years

after  conviction or release from jail, and thereby possess a

firearm  at   home,  when  taken  in   conjunction  with  his

possession of a valid  FID and the failure of  authorities to

revoke  same, constituted  a  "restoration  of civil  rights"

within the meaning of 18 U.S.C.   921(a)(20), thus taking his

convictions for rape and assault and battery with a dangerous

weapons--the  Massachusetts felonies--  outside the  reach of

federal firearms law.  The trial court disagreed, ruling that

because possession of  a firearm  is not a  "civil right"  in

Massachusetts, defendant's possession of the FID and right to

possess   the  firearms   at   issue   cannot  constitute   a

"restoration of civil rights."  United States v. Nazzaro, 778
                                                        

F. Supp. 1, 2 (D. Mass. 1991).

                             II.

                          Discussion
                                    

                             -4-
                              4

        We  review de  novo  the district  court's ruling  on
                           

Nazzaro's status.   United States v. Chambers, 964  F.2d 1250
                                             

(1st Cir. 1992); See United States v. Haynes, 961 F.2d 50, 51
                                            

(4th Cir.  1992) (issue of whether defendant  was a convicted

felon  within the  meaning  of 18  U.S.C.     921(a)(20)  and

922(g)(1) involves  a purely legal determination).   As noted

above, we  affirm Nazzaro's conviction.   A brief explanation

of our reasoning follows.

        As appellant's  counsel essentially conceded  at oral

argument, a  panel of this  court recently--and  explicitly--

blocked the way  to Nazzaro's putative safe haven.  In United
                                                             

States  v. Ramos, 961 F.2d 1003 (1st Cir.), cert. denied, 113
                                                        

S. Ct. 364 (1992), we were presented with, as we  are here, a

federal "felon-in-possession" defendant among whose predicate

crimes   were  those   categorized   as  misdemeanors   under

Massachusetts law.  We concluded that

             an individual convicted of  a crime
             categorized as  a misdemeanor under
             Massachusetts law,  . . .  does not
             by  law  forfeit any  civil rights.
             Hence, the proper  inquiry here  is
             whether an individual residing in a
             jurisdiction  which does  not strip
             him or her of any civil rights as a
             collateral      consequence      of
             conviction  should  be  deemed,  as
             appellant  urges,  to have  had his
             civil    rights   "restored"    for
             purposes  of      922(a)(1),  after
             having  served  his/her   sentence.
             Like the district court, we believe
             the answer is no.

Id. at 1008.
   

                             -5-
                              5

        As appellant's counsel  recognized, this  case is  on

all  fours  with  Ramos  vis-a-vis  appellant's Massachusetts
                       

misdemeanor convictions.4  Nazzaro, like Ramos, was  stripped

of  no  civil   rights  as  a   result  of  his   misdemeanor

convictions. Thus, according to Ramos, Nazzaro could not have
                                     

had  any such  rights  "restored" within  the  meaning of  18

U.S.C.    921(a)(20).    Bound  as  we  are  by  prior  panel

decisions  so  closely on  point,  Fournier  v. Best  Western
                                                             

Treasure Island Resort, 962  F.2d 126, 127 (1st. Cir.  1992),
                      

we find, pursuant to 18 U.S.C.    922(g)(1), that appellant's

prior misdemeanors are "crimes punishable by imprisonment for

aterm exceedingoneyear."Accordingly,hisconvictionisaffirmed.5
                                                   affirmed

                    

4.  We  note that  the  potential legal  effect of  Nazzaro's
Massachusetts  misdemeanor  convictions  was not  extensively
argued before, nor relied on by, the trial court, and that we
rendered   our  decision   in  Ramos   subsequent  to   those
                                    
proceedings.    However,   the  parties  stipulated   to  the
existence of those  convictions, and where the key  facts are
undisputed,  we may  affirm  the district  court by  grouping
those facts  "`along the [proper] matrix.'"  Unites States v.
                                                          
Nivica, 887 F.2d 1110, 1127  (1st Cir. 1989) (quoting  United
                                                             
States v. Mora,  821 F.2d  860, 869 (1st  Cir. 1987)),  cert.
                                                             
denied,  110 S. Ct.  1300 (1990). Thus, we  rely on Ramos, as
                                                         
explained more fully, infra, n. 5.
                           

5.  We  choose here to rely on Ramos rather than the district
                                    
court's "civil rights"  analysis for two reasons.   First, as
illustrated above,  Ramos is indistinguishable from  the case
                         
at bar, and thus  provides the most direct resolution  to the
issue  on appeal.   Second, we  are not  entirely comfortable
with the  district court's analysis of  the interplay between
18 U.S.C.   922(g)(1) and 18 U.S.C.   921(a)(20). 
        Our concern stems  from the fact that  no other court
that  has  examined this  oft-contested  issue  has used  the
criterion of whether the state considers firearm ownership to
be  a civil right as a ratio decidendi.  Instead, many courts
                                      
have used  a dual inquiry, initially  determining whether the

                             -6-
                              6

                    

felon's "political" civil rights--to  vote, hold office,  sit
on  a  jury, etc.--have  been  restored,  and then  examining
whether  and to  what  extent such  restoration curtails  his
firearm  privileges as  a  result of  his felon  status. See,
                                                            
e.g.,  United States  v. Driscoll,  970  F.2d 1472  (6th Cir.
                                 
1992), cert. denied,  61 U.S.L.W. 3498  (U.S. Jan. 13,  1993)
                   
(No. 92-6132); United States v.  Cardwell, 967 F.2d 1349 (9th
                                         
Cir.  1992); United States v.  Dahms, 938 F.2d  131 (9th Cir.
                                    
1991); United States v. Traxel, 914 F.2d 119 (8th Cir. 1990);
                              
United  States v. Gomez, 911 F.2d 219 (9th Cir. 1990); United
                                                             
States  v. Cassidy,  899  F.2d 543  (6th  Cir. 1990);  United
                                                             
States v. Coffman,  761 F.  Supp. 1493 (D.  Kan. 1991).  This
                 
method of analysis seems most consistent with the language of
section 921(a)(20) wherein the civil  rights restoration does
not save a defendant  if such restoration "expressly provides
that the person may not  ship, transport, possess, or receive
firearms."
        The district court relied  on United States v. Erwin,
                                                            
723 F. Supp. 1285 (C.D. Ill. 1989), aff'd,  902 F.2d 510 (7th
                                         
Cir.),  cert.  denied, 111  S.  Ct.  161 (1991),  which  does
                     
question whether  firearm ownership itself is  a civil right.
However,  that  court's  affirmative   answer  was  not   the
determinative factor in its final decision.
        Finally,  we note  that  while Ramos  held that  some
                                            
affirmative state  action is required to  "restore" a felon's
civil   rights,  that   case  dealt   with  a   Massachusetts
misdemeanant  who  never had  any  rights taken  away.   This
circuit  has yet  to decide  what constitutes  an affirmative
restoration, or  what quantum of  rights need be  restored to
satisfy 18 U.S.C.   921(a)(20). Because  we base our decision
today on Nazzaro's prior  Massachusetts misdemeanors, we need
not  address  the  impact  of  Nazzaro's  prior Massachusetts
felonies. 

                             -7-
                              7